Citation Nr: 1741924	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-23 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinus disability.

2.  Entitlement to service connection for sinus disability.

3.  Entitlement to an initial compensable rating prior to July 11, 2012, and an initial rating in excess of 20 percent from July 11, 2012, for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to May 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Honolulu, Hawaii has current jurisdiction over the Veteran's claim.

During the pendency of this appeal, the RO increased the rating for the Veteran's bilateral hearing loss in an August 2012 rating decision from 0 percent to 20 percent, effective July 11, 2012.  As the rating increase does not constitute a grant of the full benefit sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the RO previously denied entitlement to service connection for nasal deflection in a December 1966 rating decision.  The Veteran was properly notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within a year.  In May 1981, the Veteran submitted an application to reopen his nasal/sinus related claim.  However, in a June 1981 notification letter, the Veteran was requested to provide new and material evidence that showed his disability was incurred in or aggravated by his military service to reopen the claim.  The Veteran did not do so.  See 38 C.F.R. § 3.158 (2016).  

Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Id.  The Board notes that although the Veteran currently claims entitlement for a sinus disorder, considering the current claim is related to the same injury incurred in service and has the same symptoms and post-service treatment since service as the issue denied in the December 1966 rating decision, this is not a new and separate condition.  As such, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been received to reopen the claim of entitlement to service connection for a sinus condition.

In June 2017, the Veteran and his spouse testified during a Board video conference hearing before the undersigned.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to increased ratings for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A December 1966 rating decision denied the Veteran's claim of entitlement to service connection for nasal deflection (now recharacterized as sinus condition); the Veteran did not perfect an appeal of the December 1966 rating decision.

2.  The evidence received since the December 1966 rating decision is not cumulative or redundant of evidence previously of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's sinus condition is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The evidence received since the December 1966 rating decision denial is new and material, and the requirements for reopening the claim for service connection for nasal deflection (now recharacterized as sinus disability) have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for sinus disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is reopening and granting the Veteran's claim of entitlement to service connection for a sinus condition.  As such, the Board finds that any error related to VA's duties to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

A December 1966 rating decision denied the Veteran's claim for entitlement to service connection for nasal deflection (now considered as a sinus condition).  The rating decision noted the Veteran's pre-service history of severe nasal trauma in 1957 and indicated that the Veteran and his friends agreed that the Veteran's nose was no more deformed than before the in-service injury in March 1964.  The rating decision also noted that the separation examination was silent for the issue in question and thus, found that service connection by aggravation or incurrence was not indicated.  The Veteran did not appeal the decision and no new and material evidence was received within one year of the notification of the denial.  Evidence reviewed at the time included service treatment records (STRs) and treatment records from Saint Mary's Long Beach Hospital.  

Since the December 1966 rating decision, pertinent evidence that have been added to the record includes three positive private opinions, respectively dated June 2010, September 2010, and July 2012, that opined the Veteran's sinus disorder is related to his active service injury.  Moreover, during the June 2017 Board hearing, the Veteran indicated that he has had continued issues caused by his sinus condition since his in-service injury.  Specifically, he reported he had five or six surgeries to help his condition in 1964, 1966, 1970, 1975, and either 2010 or 2011.  The Veteran reported that after his in-service injury to his nose, it made it harder for him to breathe, which affected his sleep, and that his nose dripped.  The Veteran and his wife reported he constantly used nasal sprays to keep his sinuses open so he could breathe.  The Veteran also reported that he had attempted to get his nasal condition taken care of during service but due to the influx of soldiers coming in to go to Vietnam, he was lower priority.  He reported he was subsequently told that he was not fit physically for the Air Force and that he was given a discharge after he discussed his nasal/sinus condition with the medical board and commanding officer.  He reported he got his first operation in June 1964 after he separated from active service in May of 1964.

The Board finds that new and material evidence has been presented to reopen the claim.  The June 2010, September 2010, and July 2012 private opinions, as well as the Veteran and his spouse's testimony during the June 2017 Board hearing are "new" in the sense that it was not previously considered by the prior final decision.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claims.  Additionally, the evidence received since the December 1966 rating decision denial includes evidence that the Veteran's nasal/sinus condition may be caused by or aggravated by his in-service injury during active service.  The claim is therefore reopened.

Service Connection

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

To rebut the presumption of soundness condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has subsequently adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153 (West 2014).

During the September 1963 enlistment examination, the Veteran's nose and sinuses were noted as normal upon evaluation.  The enlistment examination also did not indicate any pre-existing issues related to the Veteran's nose or sinuses.  As such, the Veteran was presumed to have been in sound condition with regard to his nose and sinuses when examined, accepted, and enrolled in service.  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that a nasal or sinus condition pre-existed service, and clear and unmistakable evidence that it was not aggravated.  A review of the STRs show there is clear and unmistakable evidence that the nasal/sinus condition pre-existed service.  Specifically, a STR in May 1964 noted the Veteran had a nasal septal deflection secondary to trauma in 1957 and severe, chronic allergic rhinitis in 1958 and also noted these conditions existed prior to service.  An April 1964 STR noted the Veteran has had intermittent difficulty breathing since he was 12 years old after he sustained an injury to his nose.  

Although the STRs provide clear and unmistakable evidence that the nasal/sinus condition pre-existed service and continued since service, there was no clear and unmistakable evidence that his condition was not aggravated during active service.  Instead, the Veteran's STRs show the Veteran reported continued and worsening symptoms related to his nasal/sinus condition.  STRs in December 1963 noted the Veteran had sinus trouble for two years and that the Veteran had chronic nasal obstruction in the right side and was also plugged in the left side of his nose.  March 1964 STRs noted the Veteran sustained an injury to the nose that resulted in a laceration on the bridge of the nose and that he had pain the area of the trauma which interfered with his sleep.  The Veteran stated in a April 1964 STR that for the past year he had increasing difficulty with breathing with nasal discharge and that numerous trips to the outpatient clinic and use of antihistamines and decongestants for the problem had little relief.  The record noted the Veteran was on a long waiting list for a rhinoplasty.  Therefore, the presumption of soundness is not rebutted as there is no clear and unmistakable evidence that the Veteran's nasal/sinus condition was not aggravated during active service, and the claim before the Board is one for direct service connection rather than for aggravation of a preexisting disability.

Regarding the question of whether service connection for the sinus condition is warranted, the Board notes that the private clinicians who examined the Veteran in June 2010, September 2010, and July 2012 drew a connection between the Veteran's in-service nasal injury to the Veteran's current sinus disorder, finding the sinus condition was aggravated by or caused by the March 1964 in-service injury.  Moreover, the Veteran's lay statements and June 2017 Board hearing testimony referencing his symptoms during service and continued symptoms since service, to include numerous attempts to alleviate the sinus condition in post-service surgeries in 1964, 1966, 1970, 1975, and 2011, are competent and credible evidence that the Veteran experienced symptoms during service that had continued to the present.  See also July 2011 VA treatment record.  

The Board acknowledges that the November 2010 VA examiner determined the Veteran's sinus condition was not related to service.  However, the Board notes the November 2010 VA examiner failed to adequately consider the Veteran's complaints that the March 1964 in-service injury aggravated the Veteran's sinus condition.  Specifically, the March 1964 in-service injury caused the Veteran to have more difficulty in breathing, increased nasal dripping, and trouble sleeping.  Nevertheless, given the conflicting medical evidence, coupled with the Veteran's competent and credible lay statements supported by objective evidence of continued treatment for the sinus condition since service, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for a sinus disorder is granted.


ORDER

New and material evidence having been submitted, the claim of service connection for a sinus disorder is reopened.

Entitlement to service connection for a sinus disorder is granted.


REMAND

With respect to the Veteran's bilateral hearing loss claim, the Veteran provided testimony during the June 2017 Board hearing that his hearing had worsened since he was last examined by VA in July 2012.  Thus, given the apparent assertion of worsening and the significant time since the last VA examination, on remand the Veteran should be afforded a new VA examination to assess the current severity of his bilateral hearing loss disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should discuss how the Veteran's bilateral hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  The examiner should review the claims folder and note that review in the report.  The examiner should provide a complete rationale for all conclusions.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


